Citation Nr: 0001225	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1987.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1992 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Lumbosacral strain is manifested primarily by 
"significantly reduced" range of motion and by complaints of 
increased pain.  It has been found to be moderate in 
severity.


CONCLUSION OF LAW

The criteria for an increased rating for lumbosacral strain 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for service-connected lumbosacral strain is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought or associated with his claims folder, are available.  
The Board accordingly finds that 

the duty to assist the veteran, as required under 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for lumbosacral strain was granted by the 
Atlanta RO in March 1989 following review of evidence that 
included the veteran's service medical records and the report 
of a March 1988 VA examination.  The RO found that back 
problems were shown in service, and that lumbar strain was 
noted on VA examination.  A 10 percent rating was assigned.  
This rating was increased to 20 percent in May 1991 by the 
Board; the RO thereafter assigned an effective date of August 
6, 1987, the day following the veteran's separation from 
service, for this 20 percent rating.

The veteran currently contends that his lumbosacral strain is 
more severe than as reflected by the 20 percent rating 
assigned therefor, and that an increased evaluation is 
warranted.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

The severity of a service-connected disability is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under the criteria set forth in Diagnostic Code 
5295 of the Schedule, the 20 percent rating currently in 
effect for lumbosacral strain contemplates muscle spasm on 
extreme forward bending and loss of lateral spine motion in 
the standing position.  A rating greater than 20 percent 
(that is, a 40 percent rating) would be appropriate under 
Diagnostic Code 5295 for lumbosacral strain that is severe in 
nature, as would be manifested by listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of these symptoms 
accompanied by abnormal mobility on forced motion.

The criteria for an increased rating are not satisfied.  The 
report of the most recent clinical evaluation of the 
veteran's lumbosacral spine, undertaken by VA in January 

1998, shows that he complained of mid-back pain that was 
aggravated by activity.  It also shows that he evidenced 
"some" back pain when sitting down or getting up, and that he 
exhibited what was described by the examiner as "significant 
loss of motion in the back"; flexion was possible to only 25 
degrees, as compared to full or normal flexion of 95 degrees.  
However, the veteran did not indicate that his mid-back pain 
had, according to the examination report, any "radiating 
features," and there was no loss of sensation in the lower 
extremities.  There was a normal lumbar lordosis, and no 
paravertebral guarding.  The report indicates a clinical 
diagnosis of moderate residuals in the back.  The report of a 
radiographic study of the lumbar spine, conducted in January 
1998 pursuant to that examination, shows that the spine and 
sacroiliac joints were normal, and indicates a diagnosis of 
normal lumbar spine. 

In brief, while the clinical evidence indicates the presence 
of what has been identified on examination as moderate 
impairment, it does not demonstrate that the veteran's 
lumbosacral strain is of such severity as to warrant an 
increased rating.  Although there was significant (or 
"marked") limitation of forward bending, the record does not 
show that any of the other criteria for an increased rating 
are manifested; that is, the evidence does not show that 
there is, at this time, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.

The Board notes that the Court has held that, when 
ascertaining the severity of a service-connected orthopedic 
disability, VA is required to consider the level of resultant 
functional impairment; see 38 C.F.R. §§ 4.40 and 4.45 (1999).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The report 
of the January 1998 examination indicates that the veteran 
complained of persistent pain, evidenced pain when sitting 
down and standing up, exhibited impaired lumbosacral 
movement, and became fatigued because of pain, he had no 
abnormality in his gait, was able to dress and undress 
without difficulty, and "did not appear to be in pain."  It 
must also be noted that the provisions of 38 C.F.R. § 4.40 
stipulate that a claim of functional impairment must be 
supported by adequate pathology.  In that regard, the Board 
must emphasize that the examination report, in addition to 
indicating that the 

veteran's gait was normal, and that he dressed and undressed 
without any difficulty, also shows that the musculoskeletal 
system was normal, in that there was a normal lumbar 
lordosis, no paravertebral guarding, and a normal lumbosacral 
spine radiographically.  While there appears to be some 
degree of functional impairment, the Board nonetheless finds 
that such impairment is adequately compensated by the current 
20 percent rating, as reflected by the examiner's finding 
that the veteran's back residuals are moderate. 

In brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for service-connected lumbosacral strain.  The claim, 
accordingly, fails.


ORDER

An increased rating for lumbosacral strain is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

